Title: To Benjamin Franklin from John Jay, 22 September 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
St. Il de fonse 22 Sept 1780
I have lately written to you several Letters. Enclosed is a Copy of one to Count de Vergennes, which Ct. de Montmorin, who also writes to him on the same Subject, is so obliging as to send together with this, by a Courier to bayonne. The Papers you have heretofore recd. from me, with those now sent will enable you to understand it; and I am persuaded your Abilities and Enfluence will be exerted to promote the Success of the application contained in it. It appears to me absolutely necessary that the Bills drawn on me be saved at all events. If contrary to my Ideas of the Wisdom & affection of France, She should not lend us Money for the Purpose we must endeavour to borrow it of Individuals, tho’ at a higher than usual Interest, nay on any Terms rather than not get it. Almost anything will be better than a protest, for exclusive of Disgrace, which is intolerable, the Consequences of it would cost Congress more than the Expence of saving their Credit, be it almost what it will.
With very sincere Regard & Esteem your most hble Servt.
(signed) John Jay
His Excellency Dr. Franklin.
